Election/Restrictions
Claims 1-8 are allowed.
This application is in condition for allowance except for the presence of claims 9-20 directed to Group II non-elected without traverse.  Accordingly, withdrawn claims 9-20 been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMEND THE CLAIMS FILED 9/08/2020 AS FOLLOWS:

CANCEL CLAIMS 9-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see US Pub No.: 2013/0257257 (“Cur et al.”)  and KR Pub No.: 20010068977 (“PARK”).
The prior art in combination discloses a refrigerator having an external wrapper, the inner liner positioned within the external wrapper with a gap is defined between the external wrapper and the inner liner. In addition, the external wrapper includes a machine compartment comprising: a top; an interior, a bottom and side walls, wherein 
The prior art does not expressly disclose or specify that the machine compartment has walls that are “integrally formed as a single unitary construction” with the external wrapper to define the machine compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637